Citation Nr: 0106497	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  96-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for a low back disability.

Entitlement to service connection for a left shoulder 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1972 to December 
1979 and from September 1989 to April 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1995 RO rating decision that denied service 
connection for low back and left shoulder disabilities.  In 
January 1998, the Board remanded the case to the RO for 
additional development.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist the veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claims for service connection for a 
low back disorder and a left shoulder condition.

Service medical records show that the veteran was found to 
have mechanical low back pain in September 1990 and that he 
had complaints of left shoulder pain in March 1995.  At the 
August 1995 VA medical examination the assessments were 
chronic low back pain occasionally symptomatic and history of 
left shoulder injury occasionally symptomatic.  VA's duty to 
assist the veteran in the development of the claims for 
service connection for low back and left shoulder conditions 
includes obtaining medical opinions as to whether his current 
conditions are in any way related to those experienced in 
service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for low back and left shoulder 
conditions since separation from service.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  The RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of his low back and 
left shoulder conditions.  All indicated 
studies should be obtained and all 
clinical findings reported in detail.  
The examiner should give fully reasoned 
opinions as to whether it is at least as 
likely as not that any current low back 
and left shoulder conditions were 
manifested by the noted symptoms in 
service or are otherwise related to 
disease or injury in service.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to the evidence in the veteran's case.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  If the benefits sought on appeal are 
denied, the veteran and the representative 
should be provided with an appropriate 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




